DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 filed on 4/30/2019 have been reviewed and considered by this office action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811255758.4, filed on 10/25/2018.

Information Disclosure Statement
	The information disclosure statement filed on 5/20/2020 has been reviewed and considered by this office action.

Drawings
	The drawings filed on 4/30/2019 have been reviewed and are considered acceptable.

Specification
	The specification filed on 4/30/2019 has been reviewed and is considered acceptable.

Claim Objections
Claims 9-14 objected to because of the following informalities: Claims 9-14 do not end in a period “.” but instead in semi-colons “;”. Please amend the claims to end in a period.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “calculating attachment compensation amounts according to the attachment precision values and a preset standard value” and “correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts”, which when analyzed under Step 2A Prong One, “calculating attachment compensation amounts” is considered a mathematical formula (see paragraphs [0029]-[0031] of the filed specification) and wherein “correcting the attachment precision values” is considered a mental process that can be performed by pen and paper.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of, “acquiring the attachment precision values of predetermined number of objects”, which analyzed under Step 2A Prong Two, adds insignificant extra solution activity to the judicial exception in the form of data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely data gathering of attachment precision values using a programmable logic controller. Analyzed 

Claims 18 and 19 are substantially similar to claim 1 with the exception of the additional elements of, “attaching machine”, “memory”, “processor”, “precision detector”, and a “worktable” which analyzed under Step 2A Prong Two, as generally recited are interpreted as generic computer components for implementing the abstract idea thus do not integrate abstract idea into a practical application. As such, claims 18 and 19 are rejected under 35 U.S.C. 101 using the same basis as presented in claim 1. 

Claims 2-17 further recite limitations directed to the abstract idea of a mathematical equation and mental process (see claims: 3-8, 10, and 12-15) as analyzed under Step 2A Prong One. 
The additional elements as analyzed under Step 2A Prong Two (see claims 2-4, 6-14, and 16-17) merely provide further limitations in the form of data gathering which does not integrate the claim into a practical application. The additional element of a “polarizing plate” is recited as the object to be corrected however, as generically recited does not integrate the claims into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely data gathering of attachment precision values using a programmable logic controller. Analyzed under Berkheimer, the act of merely gathering and sending data over a network has been deemed as a well-understood, routine, and conventional activity, see MPEP 2106.05(d)(II). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabuki et al. (US Patent 6,705,004).

Regarding Claim 1; Yabuki teaches; An object attachment control method, comprising the following steps: (Yabuki; at least Abstract; disclose a system and method for mounting an object)
acquiring the attachment precision values of predetermined number of objects; (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose wherein a component to be mounted has its positional coordinates calculated (attachment precision values) prior to being mounted)
calculating attachment compensation amounts according to the attachment precision values and a preset standard value; and (Yabuki; at least Fig. 5; column 7, lines 30-64; disclose wherein the system and method includes determining an offset value (compensation amount) based on the determined coordinate values calculated (attachment precision value) and wherein the value is further compared to a pre-set value)
correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts. (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose wherein the system and method include calculating and setting the offset positional coordinates of the component to be mounted).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Daqing (CN102736280A).

Regarding Claim 2; Yabuki appears to be silent on; The object attachment control method according to claim 1, wherein the step of acquiring the attachment precision values of predetermined number of objects comprises: using a programmable logic controller program to acquire the attachment precision values of predetermined number of objects.
However, Daqing teaches; (at least page 1, Technical Field section; page 4, paragraph 2) disclose an object attachment and control method (technical field section) and wherein the accuracy detection (attachment precision) is performed using a PLC.
Yabuki and Daqing are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using a programmable logic controller for determining attachment precision values of objects as taught by Daqing with the known system of an object placement control system of Kabuki to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for improving determining placement accuracy of objects placed by a machine as taught by Daqing (page 3, Beneficial Effects section).

Regarding Claim 17; the combination of Yabuki and Daqing further teach; The object attachment control method according to claim 1, wherein the objects are polarizing plates. (Daqing; page 1, Technical field; disclose a system and method for attaching polarizing plates).

Regarding Claim 18; Yabuki teaches; acquiring the attachment precision values of predetermined number of objects; (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose wherein a 
5calculating attachment compensation amounts according to the attachment precision values and a preset standard value; and (Yabuki; at least Fig. 5; column 7, lines 30-64; disclose wherein the system and method includes determining an offset value (compensation amount) based on the determined coordinate values calculated (attachment precision value) and wherein the value is further compared to a pre-set value)
correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts. (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose wherein the system and method include calculating and setting the offset positional coordinates of the component to be mounted).
Yabuki appears to be silent on; An attaching machine, comprising a memory, a processor, a precision detector, a worktable for attaching an object, and an object attachment control 30program stored in the memory and capable of running on the processor, wherein the {FR-19040-USPT/00903880v1}24precision detector is disposed on the worktable, and is electrically connected to the processor; and 
the object attachment control program, when executed by the processor, realizes the following steps of the attachment control method:
However, Daqing teaches; An attaching machine, comprising a memory, a processor, a precision detector, a worktable for attaching an object, and an object attachment control program stored in the memory and capable of running on the processor, wherein the precision detector is disposed on the worktable, and is electrically connected to the processor; and (Daqing; at least page 2, paragraph 1; page 4, paragraph 2; disclose a mounting machine including a programmable logic controller with a memory and processor which runs a computer program for performing correction of 
the object attachment control program, when executed by the processor, realizes the following steps of the attachment control method: (Daqing; at least page 4, paragraph 2; disclose a computer program run by a programmable logic controller)
Yabuki and Daqing are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using a polarizing plate attaching machine including a programmable logic controller and detection device for determining attachment precision values of objects as taught by Daqing with the known system of an object placement control system of Kabuki to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for improving determining placement accuracy of objects placed by a machine as taught by Daqing (page 3, Beneficial Effects section).

Regarding Claim 19; Yabuki teaches; acquiring the attachment precision values of predetermined number of objects; (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose wherein a component to be mounted has its positional coordinates calculated (attachment precision values) prior to being mounted)
calculating attachment compensation amounts according to the attachment 15precision values and a preset standard value; and (Yabuki; at least Fig. 5; column 7, lines 30-64; disclose wherein the system and method includes determining an offset value (compensation amount) based on the determined coordinate values calculated (attachment precision value) and wherein the value is further compared to a pre-set value)
correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts. (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose wherein the system and method include calculating and setting the offset positional coordinates of the component to be mounted).
Yabuki appears to be silent on; A storage medium, stored with an object attachment control program for, when executed, realizing the steps of the object attachment control method according to claim 1:
However, Daqing teaches; (at least page 4, paragraph 2) a storage medium for realizing steps of an object attachment control program.
Yabuki and Daqing are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using a programmable logic controller and storage medium for storing a program for determining attachment precision values of objects as taught by Daqing with the known system of an object placement control system of Kabuki to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for improving determining placement accuracy of objects placed by a machine as taught by Daqing (page 3, Beneficial Effects section).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Mital et al. (US PGPUB 20110314400).

Regarding Claim 3; Yabuki teaches; The object attachment control method according to claim 1, wherein before the step of acquiring the attachment precision values of predetermined number of objects, the method further comprises: acquiring the attachment precision values of all the objects; and (Yabuki; at least column 5, lines 30-63; disclose acquiring coordinate values of a component that has been placed and determining coordinate values of a component that is to be placed)
Yabuki appears to be silent on; 20filtering and screening the attachment precision values of all the objects, and
acquiring the attachment precision values in a preset specification value range. 
However, Mital teaches; filtering and screening the attachment precision values of all the objects, and (Mital; at least paragraph [0088]; discloses a method for filtering and screening values based on a user defined criteria (i.e. filtering placement values determined by Yabuki))
acquiring the attachment precision values in a preset specification value range. (Mital; at least paragraph [0088]; disclose a method with a feature to get all values within a preset specification range)
Yabuki and Mital are analogous art because they are from the same filed of endeavor or similar problem solving area, of information data gathering systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of filtering values within a predetermined range as taught by Mital with the known system of an object placement control system of Kabuki to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for quickly acquiring specified data as taught by Mital (paragraph [0003]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Daqing (CN102736280A) in view of Mital et al. (US PGPUB 20110314400).

Claim 4; Yabuki teaches; The object attachment control method according to claim 1, wherein the step of acquiring the attachment precision values of predetermined number of objects 25comprises: (Yabuki; at least column 5, lines 30-63; disclose acquiring coordinate values of a component that has been placed and determining coordinate values of a component that is to be placed)
acquiring the attachment precision values of all the objects; and (Yabuki; at least column 5, lines 30-63; disclose acquiring coordinate values of a component that has been placed and determining coordinate values of a component that is to be placed)
Yabuki appears to be silent on; using a programmable logic controller program to acquire the attachment precision values of predetermined number of objects; 
before the step of acquiring the attachment precision values of predetermined number of objects, the method further comprises: 
filtering and screening the attachment precision values of all the objects, and 
acquiring the attachment precision values in a preset specification value range.
However, Daqing teaches; using a programmable logic controller program to acquire the attachment precision values of predetermined number of objects; (at least page 1, Technical Field section; page 4, paragraph 2; disclose an object attachment and control method (technical field section) and wherein the accuracy detection (attachment precision) is performed using a PLC)
Yabuki and Daqing are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using a programmable logic controller for determining attachment precision values of objects as taught by Daqing with the known system of an object placement control system of Kabuki to yield the known results of efficient object 
Yabuki and Daqing appear to be silent on; before the step of acquiring the attachment precision values of predetermined number of objects, the method further comprises: 
filtering and screening the attachment precision values of all the objects, and 
acquiring the attachment precision values in a preset specification value range.
	However, Mital teaches; before the step of acquiring the attachment precision values of predetermined number of objects, the method further comprises: filtering and screening the attachment precision values of all the objects, and (Mital; at least paragraph [0088]; discloses a method for filtering and screening values based on a user defined criteria (i.e. filtering placement values determined by Yabuki))
acquiring the attachment precision values in a preset specification value range. (Mital; at least paragraph [0088]; disclose a method with a feature to get all values within a preset specification range)
Yabuki, Daqing, and Mital are analogous art because they are from the same filed of endeavor or similar problem solving area, of information data gathering systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of filtering values within a predetermined range as taught by Mital with the known system of an object placement control system of Kabuki and Daqing to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for quickly acquiring specified data as taught by Mital (paragraph [0003]).

5 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Morita (US Patent 5,992,013).

Regarding Claim 5; Yabuki teaches; The object attachment control method according to claim 1, wherein the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises:
comparing the average with the preset standard value to acquire the attachment compensation amounts. (Yabuki; at least Fig. 5; disclose comparing a compensation amount to a pre-set value)
Yabuki appears to be silent on; calculating the average of the attachment precision values; 
However, Morita teaches; (at least column 1, lines 64-67; column 2, line 1) disclose determining a mean of attachment precision values.
Yabuki and Morita are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using an average of position attachment values as taught by Morita with the known system of an object placement control system of Kabuki to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to accurately make corrections of a mounting position as taught by Morita (column 2, lines 1-4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Daqing (CN102736280A) in view of Morita (US Patent 5,992,013).

Claim 6; Yabuki teaches; The object attachment control method according to claim 1, wherein the step of acquiring the attachment precision values of predetermined number of objects comprises: 
comparing the average with the preset standard value to acquire the attachment compensation amounts. (Yabuki; at least Fig. 5; disclose comparing a compensation amount to a pre-set value)
Yabuki appears to be silent on; using a programmable logic controller program to acquire the attachment precision values of predetermined number of objects; 
the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises:  
20calculating the average of the attachment precision values; and 
However, Daqing teaches; using a programmable logic controller program to acquire the attachment precision values of predetermined number of objects; (at least page 1, Technical Field section; page 4, paragraph 2; disclose an object attachment and control method (technical field section) and wherein the accuracy detection (attachment precision) is performed using a PLC)
Yabuki and Daqing are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using a programmable logic controller for determining attachment precision values of objects as taught by Daqing with the known system of an object placement control system of Kabuki to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for improving determining placement accuracy of objects placed by a machine as taught by Daqing (page 3, Beneficial Effects section).
the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and 
However, Morita teaches; (at least column 1, lines 64-67; column 2, line 1) disclose determining a mean of attachment precision values.
Yabuki, Daqing, and Morita are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using an average of position attachment values as taught by Morita with the known system of an object placement control system of Kabuki and Daqing to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to accurately make corrections of a mounting position as taught by Morita (column 2, lines 1-4).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Mital et al. (US PGPUB 20110314400) in view of Morita (US Patent 5,992,013).

Regarding Claim 7; Yabuki teaches; The object attachment control method according to claim 1, wherein before 25the step of acquiring the attachment precision values of predetermined number of objects, the method further comprises: acquiring the attachment precision values of all the objects; and (Yabuki; at least column 5, lines 30-63; disclose acquiring coordinate values of a component that has been placed and determining coordinate values of a component that is to be placed)
comparing the average with the preset standard value to acquire the attachment compensation amounts. (Yabuki; at least Fig. 5; disclose comparing a compensation amount to a pre-set value)
Kabuki appears to be silent on; filtering and screening the attachment precision values of all the objects, and acquiring the attachment precision values in a preset specification value range;  
30the step of calculating attachment compensation amounts according to the {FR-19040-USPT/00903880v1}20attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and 
However, Mital teaches; filtering and screening the attachment precision values of all the objects, and (Mital; at least paragraph [0088]; discloses a method for filtering and screening values based on a user defined criteria (i.e. filtering placement values determined by Yabuki))
acquiring the attachment precision values in a preset specification value range. (Mital; at least paragraph [0088]; disclose a method with a feature to get all values within a preset specification range)
Yabuki and Mital are analogous art because they are from the same filed of endeavor or similar problem solving area, of information data gathering systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of filtering values within a predetermined range as taught by Mital with the known system of an object placement control system of Kabuki to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for quickly acquiring specified data as taught by Mital (paragraph [0003]).
the combination of Yabuki and Mital appear to be silent on; the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and

Yabuki, Mital, and Morita are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using an average of position attachment values as taught by Morita with the known system of an object placement control system of Kabuki and Mital to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to accurately make corrections of a mounting position as taught by Morita (column 2, lines 1-4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Daqing (CN102736280A) in view of Mital et al. (US PGPUB 20110314400) in view of Morita (US Patent 5,992,013).

Regarding Claim 8; Yabuki teaches; The object attachment control method according to claim 1, wherein the step of acquiring the attachment precision values of predetermined number of objects comprises: 
before the step of acquiring the attachment precision values of predetermined number of objects, the method further comprises: acquiring the attachment precision values of all the objects; and (Yabuki; at least column 5, lines 30-63; disclose acquiring coordinate values of a component that has been placed and determining coordinate values of a component that is to be placed)
comparing the average with the preset standard value to acquire the attachment 20compensation amounts. (Yabuki; at least Fig. 5; disclose comparing a compensation amount to a pre-set value)
Yabuki appears to be silent on; 
using a programmable logic controller program to acquire the attachment 10precision values of predetermined number of objects; 
filtering and screening the attachment precision values of all the objects, and  15acquiring the attachment precision values in a preset specification value range; 
the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and 
However, Daqing teaches; using a programmable logic controller program to acquire the attachment 10precision values of predetermined number of objects; (at least page 1, Technical Field section; page 4, paragraph 2) disclose an object attachment and control method (technical field section) and wherein the accuracy detection (attachment precision) is performed using a PLC.
Yabuki and Daqing are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using a programmable logic controller for determining attachment precision values of objects as taught by Daqing with the known system of an object placement control system of Kabuki to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for improving determining placement accuracy of objects placed by a machine as taught by Daqing (page 3, Beneficial Effects section).
filtering and screening the attachment precision values of all the objects, and 15acquiring the attachment precision values in a preset specification value range; 
the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and 
However, Mital teaches; filtering and screening the attachment precision values of all the objects, and (Mital; at least paragraph [0088]; discloses a method for filtering and screening values based on a user defined criteria (i.e. filtering placement values determined by Yabuki))
acquiring the attachment precision values in a preset specification value range. (Mital; at least paragraph [0088]; disclose a method with a feature to get all values within a preset specification range)
Yabuki, Daqing, and Mital are analogous art because they are from the same filed of endeavor or similar problem solving area, of information data gathering systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of filtering values within a predetermined range as taught by Mital with the known system of an object placement control system of Kabuki and Daqing to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for quickly acquiring specified data as taught by Mital (paragraph [0003]).
The combination of Yabuki, Daqing, and Mital appear to be silent on; the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and 
However, Morita teaches; (at least column 1, lines 64-67; column 2, line 1) disclose determining a mean of attachment precision values.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using an average of position attachment values as taught by Morita with the known system of an object placement control system of Kabuki, Daqing, and Mital to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to accurately make corrections of a mounting position as taught by Morita (column 2, lines 1-4).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Ichikawa (US PGPUB 20130050737). 

Regarding Claim 9; Yabuki teaches; The object attachment control method according to claim 1, wherein after the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts, the method further 25comprises: (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose wherein the system and method include calculating and setting the offset positional coordinates of the component to be mounted).
Yabuki appears to be silent on; after N (N≥1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects;
However, Ichikawa teaches; (at least Abstract) a reacquiring section for reacquiring data based on an instance when a condition is met (i.e. n ≥ 1) such as when a compensation value is calculated in the reference of Yabuki.
Yabuki and Ichikawa are analogous art because they are from the same filed of endeavor or similar problem solving area, of information acquiring systems.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Mital et al. (US PGPUB 20110314400) in view of Ichikawa (US PGPUB 20130050737). 

Regarding Claim 10; Yabuki teaches; The object attachment control method according to claim 1, wherein before 30the step of acquiring the attachment precision values of predetermined number of objects, the method further comprises: acquiring the attachment precision values of all the objects; and (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose wherein a component to be mounted has its positional coordinates calculated (attachment precision values) prior to being mounted)
Yabuki appears to be silent on; filtering and screening the attachment precision values of all the objects, and acquiring the attachment precision values in a preset specification value range;  
5after the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts, the method further comprises: after N (N>1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects;
filtering and screening the attachment precision values of all the objects, and (Mital; at least paragraph [0088]; discloses a method for filtering and screening values based on a user defined criteria (i.e. filtering placement values determined by Yabuki))
acquiring the attachment precision values in a preset specification value range. (Mital; at least paragraph [0088]; disclose a method with a feature to get all values within a preset specification range)
Yabuki and Mital are analogous art because they are from the same filed of endeavor or similar problem solving area, of information data gathering systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of filtering values within a predetermined range as taught by Mital with the known system of an object placement control system of Kabuki to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for quickly acquiring specified data as taught by Mital (paragraph [0003]).
The combination of Yabuki and Mital appear to be silent on; 5after the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts, the method further comprises: after N (N>1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects;
However, Ichikawa teaches; (at least Abstract) a reacquiring section for reacquiring data based on an instance when a condition is met (i.e. n ≥ 1) such as when a compensation value is calculated in the reference of Yabuki.
Yabuki, Mital, and Ichikawa are analogous art because they are from the same filed of endeavor or similar problem solving area, of information acquiring systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of reacquiring data after a condition as .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Daqing (CN102736280A) in view of Ichikawa (US PGPUB 20130050737). 

Regarding Claim 11; Yabuki teaches; The object attachment control method according to claim 1, wherein the step of acquiring the attachment precision values of predetermined number of objects comprises: (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose wherein a component to be mounted has its positional coordinates calculated (attachment precision values) prior to being mounted)
Yabuki appears to be silent on; using a programmable logic controller program to acquire the attachment 15precision values of predetermined number of objects; 
after the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts, the method further comprises: after N (N>1) number of the objects, re-acquiring the attachment precision 20values of predetermined number of objects;
However, Daqing teaches; using a programmable logic controller program to acquire the attachment 15precision values of predetermined number of objects; (at least page 1, Technical Field section; page 4, paragraph 2) disclose an object attachment and control method (technical field section) and wherein the accuracy detection (attachment precision) is performed using a PLC.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using a programmable logic controller for determining attachment precision values of objects as taught by Daqing with the known system of an object placement control system of Kabuki to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for improving determining placement accuracy of objects placed by a machine as taught by Daqing (page 3, Beneficial Effects section).
The combination of Yabuki and Daqing appear to be silent on; after the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts, the method further comprises: after N (N>1) number of the objects, re-acquiring the attachment precision 20values of predetermined number of objects;
However, Ichikawa teaches; (at least Abstract) a reacquiring section for reacquiring data based on an instance when a condition is met (i.e. n ≥ 1) such as when a compensation value is calculated in the reference of Yabuki.
Yabuki, Daqing, and Ichikawa are analogous art because they are from the same filed of endeavor or similar problem solving area, of information acquiring systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of reacquiring data after a condition as taught by Ichikawa with the known system of an object placement control system of Kabuki and Daqing to yield the known results of sufficient object placement in an object placement control system. One would be motivated to combine the cited references in order to ensure the compensation values are .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Morita (US Patent 5,992,013) in view of Ichikawa (US PGPUB 20130050737). 

Regarding Claim 12; Yabuki teaches; The object attachment control method according to claim 1, wherein the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: (Yabuki; at least Fig. 5; column 7, lines 30-64; disclose wherein the system and method includes determining an offset value (compensation amount) based on the determined coordinate values calculated (attachment precision value) and wherein the value is further compared to a pre-set value)
and comparing the average with the preset standard value to acquire the attachment compensation amounts; (Yabuki; at least Fig. 5; disclose comparing a compensation amount to a pre-set value)
Yabuki appears to be silent on; 25calculating the average of the attachment precision values; 
after the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts, the method 30further comprises:  after N (N>1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects;
However, Morita teaches; calculating the average of the attachment precision values; (at least column 1, lines 64-67; column 2, line 1) disclose determining a mean of attachment precision values.
Yabuki and Morita are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.

The combination of Yabuki and Morita appear to be silent on; after the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts, the method 30further comprises:  {FR-19040-USPT/00903880v1}22after N (N>1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects;
However, Ichikawa teaches; (at least Abstract) a reacquiring section for reacquiring data based on an instance when a condition is met (i.e. n ≥ 1) such as when a compensation value is calculated in the reference of Yabuki.
Yabuki, Morita, and Ichikawa are analogous art because they are from the same filed of endeavor or similar problem solving area, of information acquiring systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of reacquiring data after a condition as taught by Ichikawa with the known system of an object placement control system of Kabuki and Morita to yield the known results of sufficient object placement in an object placement control system. One would be motivated to combine the cited references in order to ensure the compensation values are implemented when placing the components to yield a more efficient system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).

13 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Mital et al. (US PGPUB 20110314400) in view of Morita (US Patent 5,992,013) in view of Ichikawa (US PGPUB 20130050737).

Regarding Claim 13; Kabuki teaches; The object attachment control method according to claim 1, wherein before the step of acquiring the attachment precision values of predetermined number of objects, the method further comprises: acquiring the attachment precision values of all the objects; and (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose wherein a component to be mounted has its positional coordinates calculated (attachment precision values) prior to being mounted)
Yabuki appears to be silent on; filtering and screening the attachment precision values of all the objects, and acquiring the attachment precision values in a preset specification value range; 
the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and comparing the average with the preset standard value to acquire the attachment compensation amounts; 
after the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts, the method further comprises: after N (N>1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects;
However, Mital teaches; filtering and screening the attachment precision values of all the objects, and (Mital; at least paragraph [0088]; discloses a method for filtering and screening values based on a user defined criteria (i.e. filtering placement values determined by Yabuki))
acquiring the attachment precision values in a preset specification value range. (Mital; at least paragraph [0088]; disclose a method with a feature to get all values within a preset specification range)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of filtering values within a predetermined range as taught by Mital with the known system of an object placement control system of Kabuki to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for quickly acquiring specified data as taught by Mital (paragraph [0003]).
The combination of Yabuki and Mital appear to be silent on; the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and comparing the average with the preset standard value to acquire the attachment compensation amounts; 
after the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts, the method further comprises: after N (N>1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects;
However, Morita teaches; the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and comparing the average with the preset standard value to acquire the attachment compensation amounts; (at least column 1, lines 64-67; column 2, line 1) disclose determining a mean of attachment precision values.
Yabuki, Mital, and Morita are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.

The combination of Kabuki, Mital, and Morita appear to be silent on; after the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts, the method further comprises: after N (N>1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects;
However, Ichikawa teaches; (at least Abstract) a reacquiring section for reacquiring data based on an instance when a condition is met (i.e. n ≥ 1) such as when a compensation value is calculated in the reference of Yabuki.
Yabuki, Morita, Mital, and Ichikawa are analogous art because they are from the same filed of endeavor or similar problem solving area, of information acquiring systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of reacquiring data after a condition as taught by Ichikawa with the known system of an object placement control system of Kabuki, Mital, and Morita to yield the known results of sufficient object placement in an object placement control system. One would be motivated to combine the cited references in order to ensure the compensation values are implemented when placing the components to yield a more efficient system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).

14 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Daqing (CN102736280A) in view of Mital et al. (US PGPUB 20110314400) in view of Morita (US Patent 5,992,013) in view of Ichikawa (US PGPUB 20130050737).

Regarding Claim 14; Kabuki teaches; before the step of acquiring the attachment precision values of predetermined number of objects, the method further comprises: acquiring the attachment precision values of all the objects; and (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose wherein a component to be mounted has its positional coordinates calculated (attachment precision values) prior to being mounted)
Yabuki appears to be silent on; The object attachment control method according to claim 1, wherein the step of acquiring the attachment precision values of predetermined number of objects comprises: using a programmable logic controller program to acquire the attachment precision values of predetermined number of objects;
filtering and screening the attachment precision values of all the objects, and acquiring the attachment precision values in a preset specification value range; 
the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and comparing the average with the preset standard value to acquire the attachment compensation amounts; 
after the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts, the method further comprises: after N (N>1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects;
The object attachment control method according to claim 1, wherein the step of acquiring the attachment precision values of predetermined number of objects comprises: using a programmable logic controller program to acquire the attachment precision values of predetermined number of objects; (at least page 1, Technical Field section; page 4, paragraph 2) disclose an object attachment and control method (technical field section) and wherein the accuracy detection (attachment precision) is performed using a PLC.
Yabuki and Daqing are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using a programmable logic controller for determining attachment precision values of objects as taught by Daqing with the known system of an object placement control system of Kabuki to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for improving determining placement accuracy of objects placed by a machine as taught by Daqing (page 3, Beneficial Effects section).
The combination of Yabuki and Daqing appear to be silent on; filtering and screening the attachment precision values of all the objects, and acquiring the attachment precision values in a preset specification value range; 
the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and comparing the average with the preset standard value to acquire the attachment compensation amounts; 
after the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts, the method further comprises: after N (N>1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects;
However, Mital teaches; filtering and screening the attachment precision values of all the objects, and (Mital; at least paragraph [0088]; discloses a method for filtering and screening values based on a user defined criteria (i.e. filtering placement values determined by Yabuki))
acquiring the attachment precision values in a preset specification value range. (Mital; at least paragraph [0088]; disclose a method with a feature to get all values within a preset specification range)
Yabuki, Daqing, and Mital are analogous art because they are from the same filed of endeavor or similar problem solving area, of information data gathering systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of filtering values within a predetermined range as taught by Mital with the known system of an object placement control system of Kabuki and Daqing to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for quickly acquiring specified data as taught by Mital (paragraph [0003]).
The combination of Yabuki, Daqing, and Mital appear to be silent on; the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and comparing the average with the preset standard value to acquire the attachment compensation amounts; 
after the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts, the method further comprises: after N (N>1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects;
the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and comparing the average with the preset standard value to acquire the attachment compensation amounts; (at least column 1, lines 64-67; column 2, line 1) disclose determining a mean of attachment precision values.
Yabuki, Daqing, Mital, and Morita are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using an average of position attachment values as taught by Morita with the known system of an object placement control system of Kabuki, Daqing, and Mital to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to accurately make corrections of a mounting position as taught by Morita (column 2, lines 1-4).
The combination of Yabuki, Daqing, Mital, and Morita appear to be silent on; after the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts, the method further comprises: after N (N>1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects;
However, Ichikawa teaches; (at least Abstract) a reacquiring section for reacquiring data based on an instance when a condition is met (i.e. n ≥ 1) such as when a compensation value is calculated in the reference of Yabuki.
Yabuki, Daqing, Morita, Mital, and Ichikawa are analogous art because they are from the same filed of endeavor or similar problem solving area, of information acquiring systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of reacquiring data after a condition as .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Gagel et al. (US PGPUB 20090234289).

Regarding Claim 15; Yabuki appears to be silent on; The object attachment control method according to claim 1, wherein actual compensation amount = attachment compensation amount x compensation capability, 0<compensation capability<100%; and the step of correcting the attachment precision 15values of corresponding objects to be attached according to the attachment compensation amounts comprises: calculating actual compensation amounts according to the attachment compensation amounts, and correcting the attachment precision values of corresponding objects to be attached according to the actual compensation amounts.
However, Gagel teaches; (at least claim 16) disclose a compensation control method in which a first compensation amount is determined (i.e. compensation amount) and that first compensation amount is then multiplied by a correction factor (i.e. compensation capability) in order to calculate the actual compensation amount to be applied to the system. 
Yabuki and Gagel are analogous art because they are from the same filed of endeavor or similar problem solving area, of compensation control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of multiplying a determined 
The references of Kabuki and Gagel do not expressly teach; wherein the compensation capability is: 0<compensation capability<100%;
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the references of Kabuki and Gagel to include using a correction factor in a 0 – 100% range because applicant has not disclosed that the suggested range provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well using the correction factor applied to the compensation amount as disclosed by Gagel as the correction factor serves the same purpose in determining an actual compensation amount by taking into account further capability limitations of the system being compensated.
Therefore, it would have been an obvious matter of design choice to modify the references of Kabuki and Gagel to obtain the invention as specified in the claims.

Regarding Claim 16; the combination of Kabuki and Gagel further teach; The object attachment control method according to claim 15, wherein the compensation capability is adjustable; and the adjustment range of the compensation capability is: 1 %< compensation capability<100%. (Gagel; at least paragraph [0025]; disclose wherein the correction factor (compensation capability) is calculated and thus adjusted based on determined system conditions).
0<compensation capability<100%;
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the references of Kabuki and Gagel to include using a correction factor in a 0 – 100% range because applicant has not disclosed that the suggested range provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well using the correction factor applied to the compensation amount as disclosed by Gagel as the correction factor serves the same purpose in determining an actual compensation amount by taking into account further capability limitations of the system being compensated.
Therefore, it would have been an obvious matter of design choice to modify the references of Kabuki and Gagel to obtain the invention as specified in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117